Case: 2:19-cv-05418-MHW-EPD Doc #: 31 Filed: 07/31/20 Page: 1 of 2 PAGEID #: 133




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO


JOHN DOE S. DL.,                                     Case No. 2:19-cv-5418

                          Plaintiff,                 JUDGE MICHAEL H. WATSON
v.                                                   CHIEF MAGISTRATE JUDGE
                                                     ELIZABETH P. DEAVERS

THE OHIO STATE UNIVERSITY,
                Defendant.
           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. Pro. 41(a)(1)(A)(ii), Plaintiff J O H N D O E S . D L .

 a n d Defendant The Ohio State University (“OSU”) hereby stipulate to the DISMISSAL

 WITH PREJUDICE of any and all claims which have been, could have been, or should

 have been asserted against OSU in the Complaint. The parties will bear their own

 attorneys' fees, costs and expenses.

 Stipulated And Agreed To By:

     Attorney for Plaintiff:                  Attorney for Defendant:

     /s/ ROBERT J. LANTZY                     DAVID A. YOST
     ROBERT J. LANTZY (0078643)               ATTORNEY GENERAL OF OHIO
     Buckfire Law Firm
     29000 Inkster Road, Ste. 150             /s/David J. Barthel
     Southfield, MI 48034                     Michael H. Carpenter (0015733) (Trial Attorney)
     (248) 569-4646                           Timothy R. Bricker (0061872)
     (248) 569-6737                           Jennifer A.L. Battle (0085761)
     robert@buckfirelaw.com                   David J. Barthel (0079307)
                                              Stephen E. Dutton (0096064)
     Counsel for Plaintiff                    Carpenter Lipps and Leland LLP
                                              280 Plaza, Suite 1300
                                              280 North High Street
                                              Columbus, OH 43215
                                              Phone: (614) 365-4100
                                              Fax: (614) 365-9145
                                              E-mail: carpenter@carpenterlipps.com


00636084
Case: 2:19-cv-05418-MHW-EPD Doc #: 31 Filed: 07/31/20 Page: 2 of 2 PAGEID #: 134




                                    bricker@carpenterlipps.com
                                    battle@carpenterlipps.com
                                    barthel@carpenterlipps.com
                                    dutton@carpenterlipps.com

                                    Special Counsel for Defendant
                                    The Ohio State University




00636084
